Whitfield, C. J.,
delivered the opinion of the court.
The testimony as to .the habits of the telegraph operator was addressed, as we understand it, to his fitness and suitableness for the place he held, and in that view should have been admitted. Railroad Co. v. Patton, 31 Miss., 156; 66 Am. Dec., 552. This case falls squarely within the case of Richberger v. Express Co., 73 Miss., 161 (18 So. Rep., 922); 31 L. R. A., 390; 55 Am. St. Rep., 522. It is wholly unlike Canton Co. v. Pool, *63778 Miss., 147 (28 So. Rep., 823). Tbe appellant was at the telegraph office about the business of that office. What the agent did was in the very line of his business — sending telegrams. In Canton Co. v. Pool the appellee was not at the place of business about the making of ice. This is not a case like Telegraph Co. v. Rogers, 68 Miss., 756 (9 So. Rep., 823) ; 13 L. R. A., 859 (24 Am. St. Rep., 300). That case simply held that in an action for mere negligence no recovery could be had against a telegraph company where only mental anguish, disconnected from any physical suffering, was involved. With that doctrine we have nothing to do in this case, and we say nothing about it now. That case itself gives three classes of cases wherein damages for mental suffering may be recovered. See pages 756, 757, 68 Miss.; page 825, 9 So. Rep.; page 862, 13 L. R. A., and page 305, 24 Am. St. Rep., and the third is “cases of willful wrong, especially those affecting the liberty, character, reputation, personal security, or domestic relations of the injured party.” This case falls within that class.

Reversed and remanded.